Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Embodiment illustrated in Figures 4a and 4b.  ***Upon election of embodiment A see further species requirement in para 2*** 
Embodiment illustrated in Figures 5a and 5b. 
Embodiment illustrated in Figures 6a and 6b. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The embodiments require employing different search strategies or search queries. Embodiment (A) is illustrated by figures 4a and 4b with the special technical feature of a low traction rotary compression element that comprises reconfigurable traction elements. Embodiment (B) is illustrated by figures 5a and 5b with the special technical feature of a low traction rotary compression element that comprises the disengagement of the rotary drive. Embodiment (C) is illustrated by figures 6a and 6b with the special technical feature of a low traction rotary compression element that comprises the displacement of the rotary element. A restriction is required as the claims dependently claim these distinct embodiments and it appears that these configurations are not obvious variants of one another. Multiple different pieces of prior art must be searched and reviewed for the different technical features of the embodiments, placing an overall search burden on the examination process.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
1.    Embodiment illustrated in figure 7a.
2.    Embodiment illustrated in figure 7b.
3.    Embodiment illustrated in figure 7c.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 18.

The embodiments require employing different search strategies or search queries. Embodiment (1) is illustrated by figure 7a with the special technical feature of removable cover plates. Embodiment (2) is illustrated by figure 7a with the special technical feature of adjustable drive elements. Embodiment (3) is illustrated by figure 7a with the special technical feature of removable drive elements. A restriction is required as it appears that these configurations are not obvious variants of one another. Multiple different pieces of prior art must be searched and reviewed for the different technical features of the embodiments, placing an overall search burden on the examination process.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify 
A telephone call was made to David Edmonson on 4-30-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671